DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species V in the reply filed on 11/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species III-IV and VI, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2022.
Claim Objections
Claim 10 is objected to because of the following informalities:  In lines 7-8, the term “and” is repeated.  Appropriate correction is required.
Drawings
Figures 1-8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 5 and 17, the limitation “the ceiling includes first and second slots that are generally parallel with the upper and lower slots of the first and second side walls” renders the claims indefinite in the Examiner’s position.  As can be seen in Figs. 9-10 and 18-23, the ceiling is perpendicular to the side walls. The slots are best illustrated in Fig. 9 where the slots in the ceiling (110 and 111) extend downward through the ceiling whereas the slots in the side walls (107 and 108) extend laterally through the sidewall (101).  It is unclear how these slots can be “generally parallel” since they appear perpendicular.  It is suggested that the Applicant amend the claims to reflect such a configuration. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10, 12-14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elsner US 2012/0124782 (hereinafter Elsner).
Re. Cl. 1, Elsner discloses: An adapter (10, Fig. 1) for a cable hanger, comprising: first and second opposed side walls (see annotated figure 1); a ceiling (18, Fig. 1) spanning the first and second side walls (see Fig. 1); first and second end walls (see 14, Fig 1 and opposite wall not shown in the view of Fig. 1) spanning the first and second side walls and merging with the ceiling (see Fig. 1-3); wherein at least one of the first and second side walls and the ceiling includes a mounting hole (see Fig. 1-3, hole in which strap 46s pass); wherein each of the first and second end walls includes an open-ended recess (see annotated figure 2), and wherein the open-ended recess is lined at its upper portion with a thin lip (see annotated figure 2).
Re. Cl. 2, Elsner discloses: each of the first and second side wall and the ceiling includes a mounting hole (see Fig. 3, where 46s pass).
Re. Cl. 10, Elsner discloses: An adapter (10, Fig. 1) for a cable hanger, comprising: first and second opposed side walls (see annotated figure 1); a ceiling (18, Fig. 1) spanning the first and second side walls (see Fig. 1); first and second end walls (see 14, Fig 1 and opposite wall not shown in the view of Fig. 1) spanning the first and second side walls and merging with the ceiling (see Fig. 1); wherein at least one of the first and second side walls and the ceiling includes a mounting hole (see Fig 1-3, where 46s pass); and and further comprising at least one cradle (32, 34, 36 Fig. 1-3) that is mounted to and extends away from one of the first or second side walls, the first or second ends walls, or the ceiling (see Fig. 1-3).
Re. Cl. 12, Elsner discloses: a grommet engages the cradles (see Fig. 4a-4f, the device is capable of engaging a grommet in the same way as it engages 44).
Re. Cl. 13, Elsner discloses: the grommet is secured to the adapter via a strap (see Fig. 4a-f, via strap 40)
Re. Cl. 14, Elsner discloses: each of the first and second side wall and the ceiling includes a mounting hole (see Fig. 1-3).
Re. Cl. 18, Elsner discloses: An adapter for a cable hanger (Fig. 1), comprising: first and second opposed side walls (see 14, Fig 1 and opposite wall not shown in the view of Fig. 1); a ceiling (18, Fig. 1) spanning the first and second side walls (see Fig. 1); first and second end walls (see Fig. 1-2, where 32 and 34 extend from) spanning the first and second side walls and merging with the ceiling (see Fig. 1); wherein at least one of the first and second side walls and the ceiling includes a mounting hole (see Fig. 1-3, where horizontal 46 passes through in 36); and wherein one of the end walls and the ceiling includes a feature (32, 34 Fig. 1-3) for engaging a strap (see Fig. 3).
Re. Cl. 19, Elsner discloses: the feature comprises a flange extending from each of the first and second end walls (see 32 and 34, Fig. 1-3).
Allowable Subject Matter
Claims 2-9, 11, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Benito-Navazo US 6536718, Brandzel US 6889944, Dyer US 4993669, and Gooding US 4819897 disclose other known cable adapters which are presented to the Applicant for their consideration. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632